Title: From George Washington to William Livingston, 11 April 1778
From: Washington, George
To: Livingston, William



Dear Sir
Head Quarters Valley Forge 11th Apl 1778

I have the honor of yours of the 4th instant. If Capt. Arnold makes so many difficulties before he comes into the feild he will perhaps find more after he has entered, and I therefore would rather have him drop the Scheme than take it up unwillingly.
Mr Boudinot is at present at Newtown with the Commissioners, but I will send him that part of your letter which respects the illicit trade carried on under the sanction of his flag Boats with provision and desire him to remedy the evil in the manner you point out. I will also desire him to remove the prisoners of War from your Jails.
A Resolve of Congress passed the 4th instant empowering me to call for 5000 Militia from the States of Pennsylvania Maryland and Jersey. I would not wish to distress the States but when there is an absolute necessity, but from the present poor prospect of an early reinforcement to the continental Army, I fear I shall be obliged to make the demand. If I do, I am confident that your State, notwithstanding their former exertions, will contribute their quota. I am ca.
